DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 2/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9,916,533 and 9,916,534 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 10 and 19 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claims 1, 10 and 19:
“creating at least one pair-wise link between a word, an image, or a plurality of other media for each document within the ingested plurality of documents based on the applied statistical model; 
mapping the created at least one pair-wise link for a first document within the ingested plurality of documents to at least one other document within the ingested plurality of documents based on a context of the word, the image, or the plurality of other media; 
generating a plurality of rules for ingesting a plurality of additional content based on the mapping of the created at least one pair-wise link; 
storing the generated plurality of rules in an online repository; 
retrieving and utilizing the stored plurality of rules when a plurality of future documents are loaded into the online information handling system; 
creating a plurality of hard and soft links between a word, an image, or a plurality of other media for each document within the ingested plurality of documents based on the applied statistical model, wherein each hard link within the plurality of hard and soft links meets or exceeds a predetermined threshold and each soft link within the plurality of hard and soft links falls below a predetermined threshold; and 
creating a single annotation between each document within the ingested plurality of documents based on each hard link and each soft link within the plurality of hard and soft links”.
The closest prior art of record, Rogers et al- US Pub. 2014/0046697, is directed to creating a knowledge base that drives a Search Engine to return the most relevant structured data and unstructured content in response to any free text query by processing text and passing it through a statistical sematic analysis for optimizing and predict the strength of relationship between two medical concepts.

When taken in context the claims as a whole were not uncovered in the prior art i.e., dependent claims 2-9, 11-18, and 20 are allowed as they depend upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A SITIRICHE whose telephone number is (571)270-1316.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126